Citation Nr: 0026793	
Decision Date: 10/06/00    Archive Date: 10/12/00

DOCKET NO.  99-05 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for service connection for post-traumatic 
stress disorder (PTSD).


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1968.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Diego, California.



FINDINGS OF FACT

1.  An unappealed December 1992 RO decision held that new and 
material evidence had not been submitted in regard to a claim 
to reopen service connection for PTSD. 

2.  The evidence associated with the claims file subsequent 
to the RO's December 1992 denial bears directly and 
substantially upon the matter under consideration, but by 
itself and in connection with evidence previously assembled, 
it is not so significant that it must be considered to decide 
fairly the merits of the claim for service connection for 
PTSD.


CONCLUSION OF LAW

1. The RO's December 1992 decision, denying a claim to reopen 
entitlement to service connection for PTSD, is final.  38 
U.S.C.A. § 7105(b) (West 1991).

2.  New and material evidence has not been submitted to 
reopen the veteran's claim of entitlement to service 
connection for PTSD.  38 U.S.C.A. § 5108  (West 1991); 
38 C.F.R. § 3.156 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issue before the Board is whether the veteran has 
submitted new and material evidence to reopen his previously 
denied claim of entitlement to service connection for PTSD.  
The requirement of submitting new and material evidence to 
reopen a claim is a material legal issue that the Board is 
required to address on appeal.  Barnett v. Brown, 83 F.3d 
138, 1383-84 (Fed. Cir. 1996).

By a June 1987 rating decision, the RO initially denied 
service connection for PTSD for insufficient evidence.  The 
veteran had failed to prosecute his claim.  His claim was 
administratively denied again in May 1989 for failure to 
report for an examination.  The veteran  filed additional 
claims for service connection.  In October 1990 the RO denied 
service connection for PTSD as not shown in service or on the 
last VA examination.  In a February 1992 rating decision, the 
RO denied service connection for PTSD, finding that in the 
absence of evidence showing PTSD there was no basis for 
revising the prior denials of service connection.  In a 
December 1992 rating decision, the RO held that new and 
material evidence had not been submitted in regard to the 
veteran's claim for PTSD and the previously denied claim was 
not reopened.  Entitlement to a non-service connected pension 
and for service connection for hearing loss also were denied.   
The veteran was notified of this decision in January 1993. 

In the absence of timely appeals (within one year of 
notification of the respective decisions), all of these 
decisions became final.  By a letter dated in November 1996, 
the RO notified the veteran that his claims for service 
connection for PTSD had not been reopened and informed him of 
the need for new and material evidence to reopen his 
previously denied PTSD claim.  

The veteran has requested that his claim for service 
connection for PTSD be reopened.  In a February 1998 rating 
decision, the subject of this appeal, the RO held that new 
and material evidence to reopen the claim for PTSD had not 
been submitted and denied service connection for substance 
abuse and various psychiatric and personality disorders.  The 
veteran perfected an appeal with regard to reopening his 
claim for service connection for PTSD.  A letter was received 
from the veteran notifying the RO that he was incarcerated at 
the Donovan Correctional Facility until August 1999.

Following that February 1998 rating decision, the test relied 
on by the RO in determining whether new and material evidence 
had been submitted with regard to the PTSD claim was 
invalidated by a Federal Circuit decision in Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).  

The Board recognizes that Hodge resulted in a change in the 
test for determining whether newly submitted evidence is 
"material."  See Hodge, supra; 38 C.F.R. § 3.156(a).  
Importantly, however, the Board finds no prejudice to the 
veteran in this case by proceeding with an adjudication of 
the question of reopening.  This is so because the RO 
specifically notified the veteran of the provisions of 
38 C.F.R. § 3.156 (a) in the May 1998 statement of the case.  
The veteran, therefore, has been put on notice of the 
relevant regulatory standard and has been given the 
opportunity to present evidence and argument with this 
standard in mind.  As such, there has been no prejudice to 
the veteran that would warrant a remand, the veteran's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard v. Brown, 4 Vet. App. 
384, 393 (1993). 

When a claim to reopen is presented, a three-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C. § 5108; Hodge, 155 F.3d at 1359-60; 38 
C.F.R. § 3.156(a) (new and material evidence is "evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim").  Second, if 
the VA determines that the evidence is new and material, it 
must reopen the disallowed claim and determine "whether the 
appellant's claim, as then reopened, is well grounded in 
terms of all the evidence in support of the claim, generally 
presuming the credibility of that evidence." Elkins, 12 Vet. 
App. at 218-19.  Third, if the claim is well grounded, the VA 
may then proceed to evaluate the merits of the claim on the 
basis of all evidence of record, but only after ensuring that 
the duty to assist under 38 U.S.C.A. § 5107(a) has been 
fulfilled.  See Winters v. West, 12 Vet. App. 203, 206 (1999) 
(en banc) (discussing the three-step analysis set forth in 
Elkins), overruled on other grounds sub nom.  Winters v. 
Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000); Elkins, supra.  
The second and third steps become applicable only when each 
preceding step is satisfied.  See Vargas-Gonzalez v. West, 12 
Vet. App. 321, 325 (1999).  In order for evidence to be 
sufficient to reopen a previously disallowed claim, it must 
be both new and material.  If the evidence is not material, 
the inquiry ends and the claim cannot be reopened.  See Smith 
v. West, 12 Vet. App. 312, 314 (1999).

At the time of the RO's December 1992 rating decision, the 
evidence of record included the veteran's administrative and 
service medical records, notices of failure to report for VA 
examinations (May 1987, April 1989, August 1990 and February 
1992), VA hospital records (1988 and 1991), VA outpatient 
treatment records (November and December 1991), Patton State 
Hospital records including psychiatric evaluations from 1992, 
and various veteran statements.

The evidence associated with the claims file after the RO's 
December 1992 rating decision includes VA outpatient 
treatment records for August 1995; a request for private 
medical records to A. Haroun, M.D. (returned as 
undeliverable); an August 1998 VA PTSD examination; a 
February 1997 private psychiatric evaluation by Gregg A. 
Michel, Ph.D.; Atascadero State Hospital psychiatric 
evaluations (September 1994 and June 1995); a March 1998 
earnings report from the Social Security; an April 1999 RO 
letter offering to schedule another VA examination upon 
notification that he is no longer incarcerated; a May 2000 RO 
letter requesting information about the veteran's anticipated 
release date from incarceration to schedule another VA 
examination and stating that, if the veteran failed to 
respond within 30 days, his appeal would be forwarded to the 
Board (to which the veteran filed a response dated and 
received in July 2000, after his appeal had been certified to 
the Board, indicating that he was no longer incarcerated and 
was available for examination); and various statements from 
the veteran.  

With the exception of duplicate records attached to some of 
the veteran's statements, the evidence presented after the 
RO's December 1992 denial is neither cumulative nor redundant 
of evidence submitted previously to agency decision-makers.  
Therefore, the Board finds that most of the evidence 
submitted since December 1992 with regard to the veteran's 
PTSD claim is new.

However, the Board also finds that the evidence is not 
material.  Although it bears directly and substantially upon 
the specific matter under consideration, by itself and in 
connection with evidence assembled previously, it is not so 
significant that it must be considered to decide fairly the 
merits of the claim.  The Board bases this finding on the 
fact that the new evidence, confirms that the veteran has not 
been diagnosed with PTSD, the same element that was missing 
at the time the RO's denial in December 1992.  In this 
regard, the Board notes that service medical records do not 
include a diagnosis for any chronic, acquired psychiatric 
condition, to include PTSD.  Diagnoses prior to the veteran's 
August 1998 VA examination included delusional disorder, rule 
out schizophrenia, illicit substance abuse, antisocial 
personality traits, schizotypal personality traits, schizo-
affective disorder, bipolar type and psychoactive substance 
abuse (not otherwise specified), major depression with 
psychotic features, depression, cocaine dependence, 
personality disorder (not otherwise specified), and 
antisocial personality disorder.  

At the August 1998 VA PTSD examination, the examiner noted 
some elements of PTSD were reported by the veteran, but were 
not verifiable at that time.  The examiner felt that there 
was a lot of obfuscation and manipulation on the part of the 
veteran in his quest for a diagnosis of PTSD.  The examiner 
commented that the veteran made 

it quite clear that he [had] a DSM IV in 
his possession at the Donovan State 
Hospital and that he [had] reviewed all 
of the symptoms of posttraumatic stress 
disorder and of that he state[d he had] 
'all of the symptoms of posttraumatic 
stress disorder.'  He then went on to 
rattle off most of those symptoms reading 
it from his papers.
  
When the examiner asked him specifics about symptoms, the 
veteran was quite vague and manipulative in general.  The 
veteran repeatedly stated that he was not seen by a 
psychiatrist in Vietnam, was not seen on one of the hospital 
ships, and was not sent to a psychiatric unit.  Despite these 
facts, the veteran stated that he was already suffering from 
the symptoms of PTSD while in Vietnam.  The veteran 
reluctantly at times admitted to substance abuse, but always 
brought back that his only problem was really PTSD, from 
which all other problems in his life stemmed.  When asked why 
in his numerous extensive psychiatric evaluations at Patton 
and Atascadero there had never been mention of PTSD in their 
reports, the veteran's response was: "I didn't want to talk 
about my Vietnam experiences because it was too painful."  
This seemed to the examiner to confirm his judgment that the 
veteran was being totally manipulative and sociopathic.  The 
examiner saw no reason for extra diagnostic testing, since 
the veteran had at least two or three psychological 
evaluations, which pointed to a thought disorder and 
substance abuse.  The diagnoses were polysubstance abuse 
(cocaine and alcohol), in remission due to incarceration, 
probable schizo-affective schizophrenia by history and chart 
review of the impressions of Patton and Atascadero State 
Hospitals.  The examiner commented that PTSD symptoms were 
reported by the veteran, however, they were not stated with 
any real affect and sounded like they were right out of the 
veteran's own DSM IV manual.  The best the examiner could say 
about PTSD was that elements of PTSD were reported, but were 
not verifiable at that time.  In the examiner's opinion the 
veteran's disability was not related to PTSD, but rather was 
related to the veteran's schizo-affective schizophrenia and 
his substance abuse problems as well as, if not more 
importantly, to his antisocial personality disorder.  In the 
examiner's judgment, it did not appear that the veteran had 
true valid PTSD.  The examiner also commented that a review 
of the veteran's claims file, which included multiple 
psychiatric consultations, failed to reveal any evidence 
whatsoever of PTSD.  
 
In fact, the only evidence the veteran has submitted which 
supports his claim is his contention that he has PTSD.  The 
law provides that, with respect to questions involving 
diagnosis or medical causation, credible medical evidence is 
required.  See Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  
Thus, the veteran's statements that he has PTSD do not 
establish the required diagnosis, see Espiritu v. Derwinski, 
2 Vet. App. 492, 494-5 (1992) (holding that laypersons are 
not competent to offer medical opinions), or provide a 
sufficient basis for reopening the previously disallowed 
claim.  See Moray v. Brown, 5 Vet. App. 211, 214 (1995) 
(holding that where resolution of an issue turns on a medical 
matter, lay evidence, even if considered "new," may not 
serve as a predicate to reopen a previously denied claim).

Inasmuch as the veteran has not submitted new and material 
evidence, that is,  evidence establishing a diagnosis of 
PTSD, the element that was missing at the time the RO's 
denial in December 1992, his claim may not be reopened and 
must be denied.  Consequently, we do not reach the questions 
of whether his claim is well grounded or there is a duty to 
assist the veteran in the development of his claim, including 
affording him another PTSD examination.  The Board notes that 
the veteran complained about his August 1998 VA PTSD 
examination and requested another one.  The RO offered to 
schedule another examination, when the veteran was no longer 
incarcerated.  However, the Board finds scheduling another 
examination is not warranted.  When a claim to reopen is 
presented, a three-step analysis is performed.  As the 
veteran has not submitted new and material evidence to reopen 
his claim, the questions of whether his claim is well 
grounded or there is a duty to assist are not reached.  See 
Elkins, supra.  The second and third steps become applicable 
only when each preceding step is satisfied.  See Vargas-
Gonzalez, supra.  


ORDER

New and material evidence not having been submitted, the 
veteran's request to reopen a claim for entitlement to 
service connection for PTSD is denied.



		
	STEVEN L. COHN
	Veterans Law Judge
	Board of Veterans' Appeals



 

